DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that support for Claim 10 can be found in the current application and as such Claims 10-29 have an effective filing date of the filing of the current invention, September 30, 2019.


Election/Restriction
See interview summary where the restriction requirement mailed 5/25/2022 has been revised, see below. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of repairing a fracture, classified in A61B2017/564.
II. Claims 10-29, drawn to a method of repairing a fracture, classified in A61B 17/6491.
III. Claims 30-32, drawn to a fixator, classified in A61b17/64.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as not requiring robotic materials. Likewise, subcombination II has separate utility such as not requiring robotic materials such as not requiring biodegradable/bioabsorbable elements See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as not requiring a template. 

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a process where robotic materials are not used.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Woods on September 26, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9, 30-33 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixator plate” (in claim 24-27, in view of claim 10), “intramedullary” (in claim 20-23 in view of claim 10),  “a processor, a memory” (in claims 13-15) must be shown and/or identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the step of “reducing the fracture using the template to produce a reduced fractured bone” which is unclear because it is not known how a template (an image or model of the bone) can reduce a fracture. The way the claim is written, it seems that the template is the one that reduces the fracture. Looking at the specification, it seems that another component (such as a robotic instrument as seen in Fig 14) reduces the fracture and the template is used to see how the unfractured bone would look like. Clarification is needed.  The examiner will interpret with art as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi US 2017/0340448 in view of Donofrio US 2007/0233065.
Regarding Claim 10, Behzadi discloses a method for repairing a fracture of a bone using a template (#1310, paragraph 126-127) of the bone, comprising: 
a) reducing the fracture using the template to produce a reduced fractured bone (paragraph 126-127, Fig 13-14, fracture reduced via #1405 with the aid template #1310 to see how the non-fractured bone would look)(see also 112 rejection above); and
b) fixing said reduced fractured bone using a structure (#1510, Fig 15, see also paragraph 100, 115, where the structure can come in a variety of forms such as an intramedullary rod fixation, plate-fixation, and external fixation) spanning a length of the fracture wherein said structure includes an anisotropic component (paragraph 127). 
Regarding Claim 11, Behzadi discloses said step of fixing said reduced fractured bone includes spanning said length of said fracture wherein a portion of said structure is disposed subcutaneously (as seen in Fig 15, a portion is implanted into the bone, likewise, as discussed above in Claim 10, the structure can be an IM nail or plate which would also be disposed subcutaneously).
Regarding Claim 12, Behzadi discloses said structure includes an external fixator (Fig 15, see also paragraph 100, 115).
Regarding Claim 16-19, Behzadi discloses said structure includes an external fixator rod (Fig 15, see also paragraph 100, 115).
Regarding Claim 20-23, Behzadi discloses said structure includes an intramedullary installation (paragraph 100, 115, the structure can be in the form of an intramedullary rod).
Regarding Claim 24-26, Behzadi discloses said structure includes a fixator plate (paragraph 100, 115, the structure can be in the form of a plate).
Behzadi discloses that healing of the fracture involves the growth of bone, where the fractured bone pieces are fused together (paragraph 114) but does not disclose the component has a variable stiffness profile, said anisotropic component including a set of robotic materials with said variable stiffness profile changing in a predetermined manner responsive to a stiffness reconfiguration by said set of robotic materials; and c) adjusting, in situ, said stiffness profile using said set of robotic materials during healing of the fracture, while said structure spans said length of the fracture.
Donofrio, pertinent to the treatment of fractures (paragraph 69) discloses a structure (Fig 7)  having a component (#1014, #1018, #1000) having a variable stiffness profile (paragraph 68 “control tension and/or compression” “increase compression… decrease compression”),  said component including a set of robotic materials (#1000, Fig 8, which includes robotic materials  #1002, #1004, #1006, #1008) with said variable stiffness profile changing in a predetermined manner responsive to a stiffness reconfiguration by said set of robotic materials (paragraph 68 “control tension and/or compression” “increase compression… decrease compression”); and adjusting, in situ, said stiffness profile using said set of robotic materials during bone growth (Fig 7, paragraph 68 “control tension and/or compression” “increase compression… decrease compression” “fusion”), while said structure spans a length of the bone growth area (Fig 7, area between #1012 and #1016), where a sensor (#900) provides information for the robotic material to adjust the stiffness profile (paragraph 68). Donofrio further discloses that the sensor (#900) is applicable in bone fractures to maintain optimum compression across the bone fracture to promote bone growth (paragraph 68).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Behzadi to include a sensor and for the anisotropic component of the structure to have a variable stiffness profile and robotic materials, said variable stiffness profile changing in a predetermined manner responsive to a stiffness reconfiguration by said set of robotic materials in view of Donofrio above because this provides optimum compression across the bone fracture to promote bone growth. 

Regarding Claim 13-15, Behzadi as modified discloses wherein said robotic materials (Fig 8 in Donofrio, discussed above with the modification of claim 10 above) include a processor (#1004 in Donofrio), a memory (#1006 in Donofrio) including a set of instructions executable by said processor wherein said processor, responsive to said instructions, selectively adjusts said variable stiffness profile (paragraph 68 in Donofrio “control tension and/or compression” “increase compression… decrease compression”).

Regarding Claim 28, Behzadi as modified discloses said processor is responsive to said instructions to autonomously adjust said stiffness profile (paragraph 68 in Donofrio “self-learning” where sensor #900 sends readings to the processor, based of those readings, the processor determines if the readings are above or below self learned thresholds to then make the appropriate adjustments automatically).

Regarding Claim 29, Behzadi as modified a receiver (#1002, Fig 8 in Donofrio), coupled to said processor, receiving remotely a set of processor directives transmitted to said receiver, said set of processor directors configured to direct said processor to adjust said stiffness profile (paragraph 68 in Donofrio “external communication” where sensor #900 sends readings to the processor, based of those readings, the processor determines if the readings are above or below thresholds to make the appropriate adjustments where the thresholds are externally set via commands received from the receiver #1002).

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest that treat with bone fractures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773